United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2647
                                  ___________

Charles Armstrong,                         *
                                           *
             Appellant,                    *
                                           *
       v.                                  *
                                           * Appeal from the United States
State of Missouri; Mel Carnahan;           * District Court for the Eastern
City of Vinita Park; Virginia Bira;        * District of Missouri.
Vinita Park Police Department; 911         *
Emergency System of St. Louis              *         (UNPUBLISHED)
County; Robert Hartz; Richard Aites;       *
St. Louis County; St. Louis County         *
Correctional/Justice Department Center *
and Jail Personnel; the 21st Judicial      *
Circuit of Missouri,                       *
                                           *
             Appellees.                    *
                                      ___________

                         Submitted: December 22, 2000

                              Filed: January 5, 2001
                                  ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________
PER CURIAM.

       Charles Armstrong appeals the district court’s1 order dismissing his pro se civil
rights complaint against multiple defendants. After careful review of the record, we
conclude that Mr. Armstrong’s complaint was frivolous and failed to state a claim. See
28 U.S.C. § 1915(e)(2)(B)(i), (ii); Fed. R. Civ. P. 8(a)(2), (e)(1); Bray v. Alexandria
Women’s Health Clinic, 506 U.S. 263, 267-68 (1993); West v. Atkins, 487 U.S. 42,
48 (1988). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
                                          -2-